DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 - 20 of U.S. Patent No. 11,165,907. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application only differs from the claims of patent via small and obvious word or phrase changes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 - 26, 28 – 33 and 38 – 40, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0118342 (Barnett et al.) in view of U.S. Patent Application No 2017/0111503 (McGann et al.).
With respect to claims 21, 31, 28 and 38, Barnett et al. teach a computer-implemented system for routing incoming customer requests,
comprising:
memory comprising instructions; and
at least one processor configured to execute the instructions to perform
steps comprising:
receiving a plurality of customer inquiries, the plurality of
customer inquiries including at least two different types of inquiries; (see paragraph 0033)
blending the received plurality of customer inquiries into a
total queue; (see paragraph 0051)
comparing data associated with the plurality of customer
inquiries to statistical data to determine a respective
priority for each of the blended plurality of customer
inquiries; (Note paragraphs 0006, 0033 and Abstract)
sending, based on the determined priority, at least one of the
blended plurality of customer inquiries to at least one
user device; and (see paragraph 0014 and Abstract)
What Barnett et al does not teach is the updating stored information of a customer service representative associated with the at least one user device. Updating appears to be inherent in Barnett for the system to work properly.  If this is argued, note at least paragraph 0092 of McGann et al.  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of McGann et al. into the Barnett et al. device and method in order to update the skills of agents, availability of agents and etc. 
With respect to claims 22 - 23, and 33, note at least paragraphs 0033, 0036 and 0042 of Barnett et al.
With respect to claims 24 – 25, 29 – 30, 34 – 35 and 39 - 40, note paragraphs 0033, 0062, 0071 – 0076, 0098, 0146 and 0155 – 00157 of McGann et al.

Claim(s) 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0118342 (Barnett et al.) in view of U.S. Patent Application No 2017/0111503 (McGann et al.) and further in view of U.S. Patent Application No. 2019/0052701 (Rathod).
Barnett et al./McGann et al. teach the claimed limitations as shown above, except the limitations dealing with plurality of mail or Q & A or inquiries or plurality of calls or plurality chat sessions…  However, note that Rathod discloses that such is known in the art (see paragraph 0258 of Rathod).  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Rathod into the Barnett et al./McGann et al. system and method as such is typical (see paragraph 003 of the instant specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Note the Abstracts and Figs. of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -
272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax
phone number for the organization where this application or proceeding is assigned
is 571 -273-8300. However, unofficial faxes can be direct to the examiner’s computer
at 571 273 -7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
06Sep2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652